Citation Nr: 1543582	
Decision Date: 10/09/15    Archive Date: 10/13/15

DOCKET NO.  11-23 612	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUES

1.  Whether new and material evidence has been received to reopen a claim for service connection for a left knee disability, and if so, whether service connection  is warranted. 

2.  Entitlement to service connection for a low back disability.

3.  Entitlement to a rating higher than 10 percent for status-post inversion injury of the left ankle with mild degenerative changes.

4.  Entitlement to an initial compensable rating for status-post stress fracture of the right fibula.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

T. Azizi-Barcelo, Counsel


INTRODUCTION

The Veteran had active service from August 1994 to January 1997. 

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a an October 2001 rating decision by a Regional Office (RO) of the Department of Veterans Affairs (VA), which denied the claims on appeal.    

In April 2014, the Veteran testified at a Travel Board hearing over which the undersigned Veterans Law Judge presided.  A transcript of that hearing has been associated with the claims file.  The appeal was remanded in October 2014 for additional development.

Additional evidence was provided by the Veteran directly to the Board after the February 2015 Supplemental Statements of the Case.  The evidence is relevant to the application to reopen the claim of entitlement to service connection for a left knee disability, which is being reopened and remanded for additional development and/or is merely cumulative of other evidence of record; therefore, the Veteran is not prejudiced by consideration of the evidence at this time.  38 C.F.R. §§ 19.31, 19.37, 20.1304.

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  38 U.S.C.A. § 7107(a)(2) (West 2014).

The claim for entitlement to service connection for a left knee disability is addressed in the REMAND portion of the decision below and is REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDINGS OF FACT

1.  An April 1997 rating decision denied the claim for service connection for a left knee disability; the Veteran did not appeal that rating decision and no new evidence pertinent to the basis of the denial of the claim was received by VA within one year from the date of that decision.

2.  The additional evidence presented since the April 1997 rating decision provides some information that, when considered with the other evidence of record, relates  to an unestablished fact necessary to substantiate the Veteran's claim for service connection for a left knee disability.

3.  A chronic low back disorder was not shown in service or for several years thereafter, and the most probative evidence indicates the current low back disorder is not related to service or a service-connected disability.

4.  The Veteran's left ankle disability is characterized by pain and limitation of motion that more nearly approximates marked limitation of motion.

5.  The Veteran's service-connected status-post stress fracture of the right fibula is  manifested by pain, but the evidence of record does not show malunion of the tibia and fibula or functional loss.



CONCLUSIONS OF LAW

1.  The April 1997 rating decision that denied the claim of service connection for a left knee disability is final.  38 U.S.C.A. § 7105 (West 2014); 38 C.F.R. §§ 3.160(d), 20.302, 20.1103 (2015).

2.  New and material evidence has been presented, and the claim of service connection for a left knee disability is reopened.  38 U.S.C.A. § 5108 (West 2014); 38 C.F.R. § 3.156 (2015).

3.  The criteria for establishing service connection for low back disability are not met.  38 U.S.C.A. §§ 1110, 1112, 5107 (West 2014); 38 C.F.R. §§ 3.303, 3.307, 3.309 (2015); 38 C.F.R. § 3.310 (2006).

4.  The criteria for a 20 percent rating for status-post inversion injury of the left ankle with mild degenerative changes a have been met.  38 U.S.C.A. §§ 1155, 5107 (West 2014); 38 C.F.R. §§ 3.102, 4.7, 4.71a, Diagnostic Code 5271 (2015).

5.  The criteria for a compensable disability rating for status post-stress fracture of the right fibula have not been met.  38 U.S.C.A. §§ 1155, 5107 (West 2014); 38 C.F.R. § 4.71a, Diagnostic Code 5262 (2015).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Duty to Notify and Assist

Under the Veterans Claims Assistance Act of 2000 (VCAA) VA has a duty to notify and assist a claimant in the development of a claim.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, and 5126 (West 2014); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, and 3.326(a) (2015).

The notice requirements of the VCAA require VA to notify a claimant of what information or evidence is necessary to substantiate the claim; what subset of the necessary information or evidence, if any, the claimant is to provide; and what subset of the necessary information or evidence, if any, the VA will attempt to obtain.  38 C.F.R. § 3.159(b) (2015).  Here, VCAA notice was provided by correspondence in May 2001, January 2011 and December 2014.  The case was thereafter readjudicated in February 2015. 

Concerning the duty to assist, the record also reflects that VA has made reasonable efforts to obtain relevant records adequately identified by the Veteran including service treatment records, post-service treatment records, and VA examination and opinion reports. 

The Veteran was afforded a hearing before the Board, at which he presented oral testimony in support of his claims.  In Bryant v. Shinseki, 23 Vet. App. 488 (2010), the Court held that 38 C.F.R. § 3.103(c)(2) requires that the Veterans Law Judge who chairs a hearing explain the issues and suggest the submission of evidence that may have been overlooked.  Here, the undersigned identified the issues and the Veteran testified as to the events in service, symptomatology, and treatment history for the disabilities on appeal.  The hearing focused on the elements necessary to substantiate the claims and the Veteran testified as to those elements.  Neither the Veteran nor his representative has asserted that VA failed to comply with 38 C.F.R. § 3.103(c)(2) or identified any prejudice in the conduct of the Board hearing.  As such, the Board finds that there is no prejudice to the Veteran in deciding this case and that no further action pursuant to Bryant is necessary.

Based on a review of the record, the Board finds that there is no indication that any additional evidence relevant to the issue to be decided herein is available and not part of the claims file.  See Mayfield v. Nicholson, 499 F.3d 1317 (Fed. Cir. 2007).  Moreover, the agency of original jurisdiction has substantially complied with the previous remand directives such that no further action is necessary in this regard.  See D'Aries v. Peake, 22 Vet. App. 97, 105 (2008); Dyment v. West, 13 Vet. App. 141, 146-47 (1999) (remand not required under Stegall v. West, 11 Vet. App. 268 (1998), where the Board's remand instructions were substantially complied with), aff'd, Dyment v. Principi, 287 F.3d 1377 (2002).  Therefore, the Board finds that duty to notify and duty to assist have been satisfied and will proceed to the merits of the issue on appeal.

Analysis

The Board has reviewed all the evidence in the record.  Although the Board has an obligation to provide adequate reasons and bases supporting this decision, there is no requirement that the evidence submitted by the appellant or obtained on his behalf be discussed in detail.  Rather, the Board's analysis below will focus specifically on what evidence is needed to substantiate the claims and what the evidence in the claims file shows, or fails to show, with respect to the claims.  See Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000) and Timberlake v. Gober, 14 Vet. App. 122, 128-30 (2000).

Except as otherwise provided by law, a claimant has the responsibility to present and support a claim for benefits under the laws administered by VA. VA shall consider all information and medical and lay evidence of record.  Where there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, VA shall give the benefit of the doubt to the claimant.  38 U.S.C.A. § 5107; 38 C.F.R. § 3.102; see also Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990).


New and Material Evidence

Generally, if a claim of entitlement to service connection has been previously denied and that decision became final, the claim can be reopened and reconsidered only if new and material evidence is presented with respect to that claim.  38 U.S.C.A. § 5108 (West 2015).

"New" evidence is defined as existing evidence not previously submitted to    agency decisionmakers.  "Material" evidence means evidence that, by itself or  when considered with previous evidence of record, relates to an unestablished     fact necessary to substantiate the claim.  New and material evidence can be neither cumulative, nor redundant of the evidence previously of record, and must raise a reasonable possibility of substantiating the claim.  38 C.F.R. § 3.156(a).  The Court interpreted the language of 38 C.F.R. § 3.156(a) as creating a low threshold, and viewed the phrase "raises a reasonable possibility of substantiating the claim" as "enabling rather than precluding reopening."  Shade v. Shinseki, 24 Vet. App. 110 (2010). 

For the purpose of establishing whether new and material evidence has been received, the credibility of the evidence, but not its weight, is to be presumed.  Justus v. Principi, 3 Vet. App. 510, 513 (1992). 

Despite the determination reached by the RO, the Board must find new and material evidence in order to establish its jurisdiction to review the merits of a previously denied claim.  See Barnett v. Brown, 83 F.3d 1380 (Fed. Cir. 1996); Jackson v. Principi, 265 F.3d 1366 (Fed. Cir. 2001).

An April 1997 rating decision denied the claim for service connection for a left knee disability.  The Veteran was informed of the rating decision and of his appellate rights, but did not appeal the decision or submit new and material evidence within one year from the date of notice of the decision.  Thus, the April 1997 rating decision is final.  38 U.S.C.A. § 7105 (West 2014); 38 C.F.R. §§ 3.156(b); 20.302, 20.1103 (2015); see also Bond v. Shinseki, 659 F.3d 1362 (Fed. Cir. 2011); see also Buie v. Shinseki, 24 Vet. App. 242, 251-52 (2010).

The evidence considered at the time of the April 1997 rating decision included service treatment records, post-service treatment records, a VA examination report and statements from the Veteran.  Service treatment records contained no findings   or diagnosis consistent with a chronic left knee disorder.  VA examination in February 1997 noted complaints of pain in the left ankle radiating to the knee.  The examiner found no pathology on physical examination and x-rays of the left knee were normal.  The claim for service connection was denied because there was no record of a left knee disability.  

The evidence received since the prior final denial includes post-service treatment records, which document treatment for a left knee disability, to include patellofemoral pain syndrome and degenerative joint disease.  In May 2015 a private physical therapist noted that the left ankle fracture has created kinetic chain problems of the left lower extremity.  

Such evidence is new as it was not previously of record.  Moreover, as such evidence must be presumed credible for the purposes of new and material evidence analysis, the Board finds such evidence is material, as it relates to an unestablished fact necessary to substantiate the claim for service connection for a left knee disability.  Accordingly, as new and material evidence has been submitted, the claim is reopened.


Service Connection

Service connection may be established for a disability resulting from disease or injury incurred in or aggravated by service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303.  Evidence of continuity of symptomatology from the time of service until the present is required where the chronicity of a chronic condition manifested during service either has not been established or might reasonably be questioned.  38 C.F.R. § 3.303(b); see also Walker v. Shinseki, 708 F.3d 1331, 1340 (Fed. Cir. 2014) (holding that only conditions listed as chronic diseases in § 3.309(a) may be considered for service connection under 38 C.F.R. § 3.303(b)).  Regulations also provide that service connection may be granted for any disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes  that the disability was incurred in service.  38 C.F.R. § 3.303(d).

Generally, in order to prove service connection, there must be competent, credible evidence of (1) a current disability, (2) in-service incurrence or aggravation of an injury or disease, and (3) a nexus, or link, between the current disability and the in-service disease or injury.  See, e.g., Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009); Pond v. West, 12 Vet. App. 341 (1999). 

Moreover, where a veteran served continuously for 90 days or more during a period of war, or during peacetime service after December 31, 1946, and arthritis becomes manifest to a degree of 10 percent within one year from date of termination of   such service, such disease shall be presumed to have been incurred in service,    even though there is no evidence of such disease during the period of service.  
This presumption is rebuttable by affirmative evidence to the contrary.  38 U.S.C.A.    §§ 1101, 1112, 1113, 1137 (West 2014); 38 C.F.R. §§ 3.307, 3.309 (2015). 

Service connection may also be established for disability which is proximately due to or the result of a service-connected disability.  38 C.F.R. § 3.310(a).  Further, a disability which is aggravated by a service-connected disability may be service-connected to the degree that the aggravation is shown.  38 C.F.R. § 3.310 (2006); Allen v. Brown, 7 Vet. App. 439 (1995).  The Board notes that, effective October 10, 2006, 38 C.F.R. § 3.310 was amended to conform with Allen; however, under the facts of this case, the regulatory change does not impact the outcome of the appeal.

The Veteran asserts that his back disorder is related to the service-connected left ankle condition.  More recently, the Veteran reported injuring his back in service when he fell while he was running down a mountain. 

As an initial matter, the evidence shows that during the pendency of this appeal, the Veteran has been diagnosed with and treated for a low back disability, to include degenerative joint and disc disease.  Accordingly, the first element of service connection, a current disability, is met.  The question becomes whether that condition is related to service or service-connected disability. 

The Veteran's service treatment records show a sick call visit in October 1994 for     low back pain of five weeks duration with numbness on left side of body.  At that time he denied any trauma.  The clinician diagnosed mechanical low back pain.  In a September 1996 medical history report completed just prior to separation from service, the Veteran checked "no" for history of recurrent back pain.  On the September 1996 service separation examination, the examiner evaluated the spine as clinically normal. 

After service, on VA examination in August 2001 the examiner diagnosed low  back strain and determined that he could not render an opinion as to whether the Veteran's low back disability was secondary to the service-connected left ankle disability without resorting to speculation.  VA treatment notes in June 2014 noted the Veteran reporting complaints of pain in the lower back since service in 1997.  Reportedly, he suffered blunt force trauma in basic training after falling down a   hill.  A September 2014 MRI of the lumbar spine was significant for degenerative changes of the lumbar spine.  

As arthritis was not shown in service or within one year following discharge from service, competent evidence linking the current disabilities to service or service-connected disability is needed to substantiate the claim.  On the question of a link between the current low back disability and service or the service-connected left ankle disability, there is evidence in favor of and against the claim.

The evidence in favor of the claim consists of the medical statements from VA    and private clinicians who associated the lumbar spine disability to service and the service-connected left ankle condition.  In November 2014, a VA clinician opined that the low back condition was more likely than not related to the reported injury while he was in service in 1997.  Additionally, treatment records reflect the Veteran's reports that his low back condition was due to service-connected left ankle condition. 

Although the November 2014 medical statement was prepared by a health-care professional, it did not address the normal separation examination and denial of recurrent back pain on discharge report of medical history, nor did it provide a rationale for the opinion provided.  Similarly, the medical reports that appear to causally associate the low back pain with the service-connected left ankle disability failed to provide a rationale to support the opinion.  Accordingly, the statements are assigned little probative weight.  See Nieves-Rodriguez v. Peake, 22 Vet. App. 295, 302-04 (2008) (holding that it is the factually accurate, fully articulated, sound reasoning for the conclusion that contributes to the probative value of a medical opinion); see also Stefl v. Nicholson, 21 Vet. App. 120, 124 (2007) ("[A] medical opinion... must support its conclusion with an analysis that the Board can consider and weigh against contrary opinions.").  

The evidence against the claim consists of the VA medical opinion rendered in January 2015.  On VA examination in January 2015, the Veteran reported onset of back pain in service after he fell down a hill while running.  He denied a history of hospitalizations.  He stated that he initially sought treatment for his back in 2014.  The examiner diagnosed degenerative joint and disc disease of the lumbar spine, and opined that the back condition was less likely than not incurred in or caused by the claimed in-service injury, event or illness.  The examiner based the opinion on the fact that the service treatment records documented only one entry for non-traumatic low back pain in October 1994, at which time he was diagnosed with mechanical back pain.  The separation history and physical dated in September 1996 were negative for a chronic back condition.  There was no record of treatment for a back condition from 1996 until 2014.  Given that there were no complaints or documentation of his having a back condition at the time of separation and that there were no medical records found to support his claim or to support chronicity, the examiner concluded there could be no association between the low back disorder and active duty service.

Concerning service connection for the back as secondary to the service-connected left ankle, the examiner opined that the condition was less likely than not (less     than 50 percent probability) proximately due to or the result of the Veteran service connected condition.  The examiner explained that the mainstream medical literature did not support the claim that back degenerative joint and disc disease was either caused by or permanently worsened by his service connected left ankle and right fibula residuals.  Moreover the Veteran's radiograph and MRI showed mild degenerative arthritis and mild degenerative disc disease which was normal for      the Veteran's age. 

The VA examiner's opinions were provided following examination of the Veteran and review of the claims file.  Moreover, such opinions included rationales supporting the conclusions reached, which are consistent with the factual record.  Accordingly,     the opinions are entitled to great probative weight.  See Nieves-Rodriguez v. Peake,   22 Vet. App. 295, 302-04 (2008).

While the Veteran may believe that his current low back disability is related to   injuries in service or a service-connected disorder, as a lay person, he has not been shown to have specialized training sufficient to render such an opinion.  See Jandreau v. Nicholson, 492 F.3d 1372, 1376-77 (Fed. Cir. 2007) (noting general competence    to testify as to symptoms but not to provide medical diagnosis).  In this regard, the diagnosis and etiology of lumbar spine disorders require medical testing and expertise to determine.  Moreover, whether the symptoms the Veteran experienced in service or following service are in any way related to his current low back disability is a matter that also requires medical expertise to determine.  See Clyburn v. West, 12 Vet. App. 296, 301 (1999) ("Although the Veteran is competent to testify to the pain he has experienced since his tour in the Persian Gulf, he is not competent to testify to the   fact that what he experienced in service and since service is the same condition he is currently diagnosed with.").  Thus, lay opinion regarding the etiology of the Veteran's current low back disability is not competent medical evidence.  

In summary, there is no competent evidence of arthritis of the lumbar spine in service or within one year following discharge from service.  Thus, the provisions regarding continuity of symptomatology are not applicable.  See Walker, 708 F.3d at 1340 (holding that only conditions listed as chronic diseases in 38 C.F.R. § 3.309(a) may  be considered for service connection under 38 C.F.R. § 3.303(b) (2015).  Moreover, the most probative and persuasive evidence is against a finding that his current low back disability is related to service or caused or aggravated by a service-connected disability.  Accordingly, service connection for a low back disability is denied. 

As the preponderance of the evidence is against the Veteran's claim, the benefit-of-the-doubt doctrine does not apply.  38 U.S.C.A. § 5107(b) (West 2014); Ortiz v. Principi, 274 F.3d 1361, 1364, 1365 (Fed. Cir. 2001) (holding that "the benefit of the doubt rule is inapplicable when the preponderance of the evidence is found to be against the claimant"); Gilbert v. Derwinski, 1 Vet. App. 49 (1990).


Increased Ratings

Disability ratings are determined by applying the criteria set forth in the VA Schedule for Rating Disabilities (Rating Schedule) and are intended to represent  the average impairment of earning capacity resulting from disability.  38 U.S.C.A. 
 § 1155; 38 C.F.R. § 4.1.  Disabilities must be reviewed in relation to their history. 38 C.F.R. § 4.1.  Other applicable, general policy considerations are: interpreting reports of examination in light of the whole recorded history, reconciling the various reports into a consistent picture so that the current rating may accurately reflect the elements of disability, 38 C.F.R. § 4.2; resolving any reasonable doubt regarding the degree of disability in favor of the claimant, 38 C.F.R. § 4.3; where there is a question as to which of two evaluations apply, assigning the higher of the two where the disability picture more nearly approximates the criteria for the next higher rating, 38 C.F.R. § 4.7; and, evaluating functional impairment on the basis of lack of usefulness, and the effects of the disabilities upon the person's ordinary activity, 38 C.F.R. § 4.10.  See Schafrath v. Derwinski, 1 Vet. App. 589 (1991).

A claimant may experience multiple distinct degrees of disability that might result in different levels of compensation from the time the claim was filed until a final decision is made.  Thus, separate ratings can be assigned for separate periods of time based on the facts found - a practice known as "staged" ratings.  Fenderson v. West, 12 Vet. App. 119 (1999); Hart v. Mansfield, 21 Vet. App. 505 (2007).

Disability of the musculoskeletal system is primarily the inability, due to damage or inflammation in parts of the system, to perform normal working movements of the body with normal excursion, strength, speed, coordination and endurance.  The functional loss may be due to absence of part or all of the necessary bones, joints and muscles, or associated structures, or to deformity, adhesions, defective innervation, or other pathology, or may be due to pain, supported by adequate pathology and evidenced by visible behavior of the claimant undertaking the motion.  Weakness is as important as limitation of motion, and a part which becomes painful on use must be regarded as disabled.  See DeLuca v. Brown, 8 Vet. App. 202 (1995); 38 C.F.R. § 4.40 (2015); see also 38 C.F.R. §§ 4.45, 4.59 (2015).  Although pain may be a cause or manifestation of functional loss, limitation of motion due to pain is not necessarily rated at the same level as functional loss  where motion is impeded.  See Mitchell v. Shinseki, 25 Vet. App. 32 (2011).

1. Left Ankle

The Veteran claims that he is entitled to a rating higher than 10 percent for his left ankle disability. 

By way of background, by a rating decision in April 1997, the RO granted service connection for peroneal subluxation with tendonitis of the left ankle, with an evaluation of 10 percent effective January 28, 1997.  In February 2001 the Veteran submitted the current claim for an increased disability rating.

Limitation of motion of the ankle is rated under Diagnostic Code 5271.  Under    this diagnostic code, a 10 percent evaluation is assigned for moderate limitation of motion, and a 20 percent rating is assigned for marked limitation of motion.  See 38 C.F.R. § 4.71a, Diagnostic Code 5271. 

Words such as "moderate" and "marked" are not defined in the Rating Schedule. Rather than applying a mechanical formula, the Board must evaluate all of the evidence to the end that its decisions are "equitable and just."  38 C.F.R. § 4.6 (2015).  However, the Rating Schedule provides some guidance by defining full range of motion of the ankle as from zero to 20 degrees of dorsiflexion and from zero to 45 degrees of plantar flexion.  See 38 C.F.R. § 4.71, Plate II (2015). 

On VA examination in August 2001, the Veteran complained of left ankle pain that he treated with over the counter medication.  He rated the pain as eight out of ten.  Reportedly there was also swelling with prolonged standing, running or jumping.  The Veteran did not require assistive devices for ambulation.  The range of motion of the ankle was from 0 to 45 degrees on plantar flexion and from 0 to 10 degrees on ankle dorsiflexion.  There was no additional limitation of motion with repetitive 
movement, or as due to fatigue, weakness and incoordination.  Muscle tone and power were within normal limits and equal.  The examiner diagnosed status post-peroneal subluxation with tendonitis of the left ankle.  

On VA examination in March 2011, the Veteran reported pain in the ankle, along with a history of stiffness and weakness with decreased joint motion.  He denied  any limitations on standing and reported being able to walk more than one quarter mile.  His gait was normal.  No assistive devices required for ambulation.  There was guarding of movement of the ankle with complaints of pain dorsiflexion        and plantar flexion.  Dorsiflexion was 0 to 20 degrees, plantar flexion was 0 to      20 degrees.  There was no evidence of ankyloses.  There was no objective evidence of pain and no additional loss of motion following repetitive move.  X-rays showed soft tissue swelling laterally and degenerative changes of the ankle joint.  The examiner found that the Veteran's symptoms were more consistent with lumbar radiculitis.  

In January 2015 the Veteran underwent a VA examination and at that time he reported limited motion of the ankle and walking with a limp.  He stated that he  was unable to walk for a long period of time, run or walk fast.  The Veteran worked as a salesman, mainly talking but had to walk in and out of stores.  The Veteran endorsed daily flare-up in symptoms, swelling and popping of the left ankle, along with numbness that traveled up to his knee.  He required an ankle brace and was fitted for one during the examination.  Dorsiflexion was 0 to 5 degrees, plantar flexion was 0 to 45 degrees.  Strength was 5/5.  There was no muscle strength reduction or atrophy.  Pain was noted on examination on dorsiflexion but it did not result in functional loss.  There was objective evidence of localized tenderness or pain on palpation of the joint or associated soft tissue.  There was no additional loss of function or range of motion after three repetitions.  There was no ankylosis, instability or dislocation.  There was no pain with weight bearing.  The examiner noted degenerative or traumatic arthritis in both ankles with no crepitus. 

The Board finds that a higher 20 percent rating is warranted as the Veteran's  overall left ankle disability more nearly approximates marked limitation of motion.  Limitation of left ankle motion was demonstrated during VA examinations in May 2001, from 0 to 10 degrees on ankle dorsiflexion, or half of the normal 20 degrees of dorsiflexion.  On VA examination in March 2011 plantar flexion was 0 to 20 degrees, less than half of normal plantar flexion.  More recently VA examination   in January 2015, dorsiflexion was 0 to 5 degrees.  The Veteran was also observed during the 2015 VA examination to have localized tenderness or pain on palpation of the joint or associated soft tissue and he required the use of an ankle brace on a regular basis and he has complained of limping due to favoring the left ankle.  

When considering the objective evidence of limitation of motion and swelling, combined with the Veteran's reported limp and use of a brace ankle, and his reports of constant pain, popping and numbness with daily flare-ups in symptoms, the Board finds the Veteran's left ankle disability more nearly approximates a higher 20 percent rating under Diagnostic Code 5271.

The Board further finds that a higher rating is not warranted.  A 20 percent rating is the highest rating available under Diagnostic Code 5271.  Further, there is neither lay report nor medical evidence of ankylosis of the ankle.  Thus, a higher rating is not available under Diagnostic Codes 5270.

2. Status post-stress fracture of the right fibula

Historically, service treatment records show that the Veteran was diagnosed with a    stress fracture of the right mid shaft fibula May 1995.  In a rating decision in May 1999 the AOJ granted service connection for residuals of a fracture of the mid shaft of the right fibula.  A noncompensable disability rating was assigned under 38 C.F.R. § 4.71a, Diagnostic Code 5262, which contemplates tibia and fibula impairment.  

Diagnostic Code 5262 provides a 10 percent rating when there is malunion of the tibia and fibula with slight knee or ankle disability; a 20 percent rating when there is malunion of the tibia and fibula with moderate knee or ankle disability; a 30 percent rating when there is malunion of the tibia and fibula with marked knee or ankle disability; and a 40 percent rating when there is nonunion of the tibia and fibula with moderate knee or ankle disability.

On VA examination in August 2001, the Veteran stated that the area bothered     him and became painful on overuse, for instance, on running for a prolonged    period of time.  During these episodes the pain could increase to eight out of ten.  On examination, the examiner noted no abnormalities of the right mid-fibula.  The right mid-fibula area was not tender and no deformity or other abnormalities were noted.  His gait was normal.  X-rays of the knees were normal.  There was no swelling, deformity or tenderness in the knees or ankles.  Muscle tone and power were within normal limits and equal bilaterally.  The examiner diagnosed right leg shin splint.  

On VA examination in March 2011, the Veteran reported fracturing his right tibia in 1995 during basic training.  He complained of pain and popping of the right knee, with inability to fully extend it with running.  There was also shin pain into the kneecap.  Gait was normal with no evidence of abnormal weight bearing.  There was no limitation on walking or standing.  Examination did not show evidence of genu recurvatum or signs of bone disease.  Range of motion of the ankle was normal with no additional loss of motion with repetitive movement.  There was no objective evidence of pain.  X-rays revealed intact tibia and fibula with no acute fracture or acute osseous lesion.  Subtle cortical thickening was noted along the  mid portion of the fibular shaft, likely due to an old injury.  There was also cortical thickening along the anterior mid tibia on the lateral view perhaps due to a stress response.  The examiner diagnosed status-post stress fracture of right fibula with no residual and noted that the Veteran had a normal examination of the right lower leg, including the fibula and fibula.  

On VA examination in January 2015 the Veteran reported that his leg throbbed when he walked.  He could not run or walk fast.  He worked as a salesman.  He  also experienced sharp pain on a daily basis.  The Veteran denied using a brace.  The examiner found no degenerative or traumatic arthritis documented, crepitus, meniscus semilunar cartilage condition, fibular impairment, shin splints, recurrent patellar dislocation, stress fractures, evidence of pain on weight bearing, or chronic exertional compartment syndrome.  The examiner found no knee or ankle joint problems associated with the service connected for right fibular fracture.  

The Board finds that a compensable rating is not warranted for the Veteran's     right fibula stress fracture.  The criteria under Diagnostic Code 5262 provide compensable ratings for different levels of knee or ankle disability with malunion or nonunion of the tibia and fibula.  While the Veteran subjectively complained of pain with limitations on walking and running, examination of the leg showed muscle tone and power were within normal limits, gait was normal with no evidence of abnormal weight bearing, and there were no other abnormalities.  At no time has it been shown that the stress fracture has caused malunion or nonunion of the tibia or fibula.  Moreover, there is no evidence of right knee or ankle joint involvement as a result of the stress fracture, nor evidence of nonunion of the tibia and fibula with loose motion requiring a brace or evidence of malunion of the tibia and fibula.  In fact, the VA examiner in January 2015 specifically found no evidence to support a finding of impairment of the tibia and fibula or involvement of the knee or ankle. The Board concludes that the medical findings on examination are of greater probative value than the Veteran's allegations regarding the severity of his stress fracture residuals. 

Based on the foregoing, the evidence does not support a compensable rating for the status-post stress fracture of the right fibula. 

3. Other considerations

The Board has also considered whether the Veteran's disability presents an exceptional or unusual disability picture as to render impractical the application of the regular schedular standards such that referral to the appropriate officials for consideration of extraschedular ratings is warranted.  See 38 C.F.R. § 3.321(b)(1)  (2015); Bagwell v. Brown, 9 Vet. App. 337, 338-39 (1996).  The threshold factor for extraschedular consideration is a finding that the established schedular criteria are inadequate to describe the severity and symptoms of the claimant's disability.  See Thun v. Peake, 22 Vet. App. 111, 118 (2008). 

The Board notes that the schedular criteria are designed to compensate for average impairments in earning capacity resulting from service-connected disability.  38 U.S.C.A. § 1155.  Here, the rating criteria reasonably describe the Veteran's disability level and symptomatology; thus, his disability picture is contemplated by the rating schedule, and the assigned schedular evaluation is, therefore, adequate.  See Thun, 22 Vet. App. at 115. 

For all musculoskeletal disabilities, the rating schedule contemplates functional loss, which may be manifested by, for example, decreased or abnormal excursion, strength, speed, coordination, or endurance.  38 C.F.R. § 4.40; Mitchell, 25 Vet. App. at 37. For disabilities of the joints in particular, the rating schedule specifically contemplates factors such as weakened movement; excess fatigability; pain on movement; disturbance of locomotion; and interference with sitting, standing, and weight bearing. 38 C.F.R. §§ 4.45, 4.59; Mitchell, supra.  While the Veteran has complained that his left ankle disability and residuals of a fracture of the right  fibula impair his ability to walk, run or stand for a prolonged period of time, such complaints are contemplated by the rating criteria and provisions of 38 C.F.R. § 4.40, 4.45 and 4.59.  Thus, his disability picture is contemplated by the rating schedule, and the assigned schedular evaluations are, therefore, adequate.  See Thun, 22 Vet. App. at 115.  As such, the Board concludes that referral for extraschedular consideration is not warranted.

Finally, the Board does not find that this case raises a claim for a total disability evaluation based upon individual unemployability (TDIU).  See Rice v. Shinseki, 
22 Vet. App. 447, 454 (2009).  The evidence of record, to include the February 2015 VA examination report, shows that the Veteran remains employed full-time.  Therefore, a claim for TDIU has not been raised by the record and no action pursuant to Rice is warranted.


	(CONTINUED ON NEXT PAGE)




ORDER

As new and material evidence has been presented, the claim for service connection for a left knee disability is reopened, and to this extent only the appeal is granted.

Entitlement to service connection for low back disorder is denied.

A 20 percent rating for status post-inversion injury of the left ankle with mild degenerative changes is granted, subject to the applicable criteria governing the payment of monetary benefits.

An initial compensable rating for status-post stress fracture of the right fibula is denied.


REMAND

Reopening the claim for service connection for a left knee disability does not end the inquiry; the claim must now be considered on the merits.  However, additional development is needed.

A May 2015 physical therapy note indicates that the effects of the left ankle fracture has created kinetic chain problems of the left lower extremity.  Secondary service connection may be established for disability which is proximately due to or the result of a service-connected disability.  38 C.F.R. § 3.310(a). Further, a disability which is aggravated by a service-connected disability may be service-connected only to the degree that the aggravation is shown.  38 C.F.R. § 3.310; Allen v. Brown, 7 Vet. App. 439 (1995).  Temporary or intermittent flare-ups of symptoms of a condition do not constitute sufficient evidence of aggravation unless the underlying condition worsened.  See Davis v. Principi, 276 F. 3d 1341, 1346-47 (Fed. Cir. 2002).



As adequate rationale was not provided in the May 2015 report, an additional examination with opinion is warranted.  Relevant ongoing medical records should also be requested.

The case is REMANDED for the following action:

(Please note, this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  Expedited handling is requested.)

1.  Ask the Veteran to provide the names and addresses of all medical care providers who have treated him for his left knee.  After securing the necessary release, the AOJ should request any relevant records identified that are not duplicates of those already contained in the claims file.  If any requested records are not available, the Veteran should be notified of such. 
 
2.  Obtain updated VA treatment records. 

3.  After the above development is completed to the extent possible, schedule the Veteran for a VA knee examination to determine the current nature of his left knee disorder and to obtain an opinion as to whether such is caused or aggravated by the service-connected left ankle disability or status post stress fracture of right fibula.  The claims file must be reviewed by the examiner in conjunction with the examination.  All indicated tests should be done and all findings must be reported in detail.  

Following review of the claims file and examination of the Veteran the examiner should respond to the following:


a) Please provide an opinion as to whether it is at least as likely as not (a 50 percent or greater probability) that the left knee disability is was caused by the service-connected left ankle and/or status-post stress fracture of the right fibula.  Please explain why or why not.

b) If not caused by the service connected disabilities, please provide an opinion as to whether is at least as likely as not (50 percent or greater probability) that the Veteran's service-connected left ankle disability and/or status-post stress fracture of the right fibula permanently worsened the left knee disability beyond natural progression (versus temporary exacerbation of symptoms).  If the left knee disability was permanently worsened beyond normal progression (aggravated), the examiner should attempt to quantify the degree of aggravation attributable to the service-connected conditions.  The examiner should explain the reasons for the conclusion reached.

4.  After the above has been completed to the extent possible, the AOJ should readjudicate the claim.  If the benefits sought remain denied, the Veteran should be issued a supplemental statement of the case and be provided an opportunity to respond before the case is returned to the Board.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).




______________________________________________
K. A. BANFIELD
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


